FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, Federal Agricultural Mortgage Corporation (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 001-14951 52-1578738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1133 Twenty-First Street, N.W., Suite 600, Washington, D.C. 20036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(202) 872-7700 No change (Former name or former address, if changed since last report) Item 8.01.Other Events. On February 7, 2008, the Board of Directors of the Registrant declared a quarterly dividend on the Registrant’s three classes of common stock – ClassA Voting Common Stock, ClassB Voting Common Stock, and ClassC Non-Voting Common Stock.The quarterly dividend of $0.10per share of common stock will be payable on March 31, 2008 to holders of record of common stock as of March14, 2008.Also on February 7, 2008, the Board of Directors of the Registrant declared a quarterly dividend on the Registrant’s 6.40% Cumulative Preferred Stock, SeriesA.The quarterly dividend of $0.80per share of preferred stock is for the period from January1, 2008 through March 31, 2008 and will be payable on March31, 2008 to holders of record of preferred stock as of March20, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FEDERAL AGRICULTURAL MORTGAGE CORPORATION By:/s/ Jerome G.
